DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application.  No claims have been added. No claims have been cancelled.  Claims 1, 6, 11, and 16 have been amended.  Claims 1-20 are rejected herein.  The rejection of the pending claims is hereby made final.

Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable Daly et al (US 2014/0006198) in view of White (US 7,676.396).

Regarding claim 1, the prior art discloses:
 A mobile device for storing and organizing digital receipts, comprising: one or more transceivers; configured for receiving transaction information of each of two or more purchases completed by a shopper at different retail stores and for receiving a text message for the two or more purchases (see at least paragraph [0023] “a method for generating and categorizing transaction records, according to an example embodiment of the subject disclosure. A transaction may be performed between a buyer and a seller, for instance, a consumer and a merchant. The transaction may be performed electronically between a mobile device associated with the user, and a point-of-sale (POS) terminal associated with the merchant. The method is shown from the perspective of both the mobile device (left side) and the POS terminal (right side). The transaction may be facilitated through wireless communication between the mobile device and the POS terminal using, for instance, near-field communication (NFC) technology controlled by applications on the mobile device such as a mobile wallet application, a mobile payment application, etc. Such a transaction may generate an electronic transaction record associated with the transaction (S260). The transaction record may include at least the details of a receipt of sale. In the case of a mobile payment using NFC or any other wireless communication technology, the receipt may be generated by the POS terminal and transmitted to the mobile device wirelessly. In order to record transactions involving traditional forms of payment such as cash, credit cards, and debit cards, where the POS terminal typically generates a paper receipt along with a consumer copy, the contents of the paper receipt may be captured by using a scanner coupled to the mobile device, such as a camera”); 
Memories for storing the transaction information as digital receipts of each of the two or more purchases (see at least paragraph [0020] “For instance, logic 110 on mobile device 101 may present the user with an alert that a receipt 120 has been received from POS terminal 130. Logic 110 may provide an interface for viewing the receipt, adding details such as category, etc., and saving the resulting transaction record locally or transmitting to server 150 to be processed. Such an interface (and related method) is described in more detail with respect to FIGS. 4 and 5”);
one or more processors configured to: 
register the apparatus for receiving the transaction information of each of the two or more purchases, (see at least paragraph [0037] “The user may be notified that an authenticated entity has provided a new transaction record to be stored in the user's profile (S674)”);
an output screen for displaying the text message and the organized two or more digital receipts (see at least paragraph [0021]); organiz[ing] according to date, time, retailer, or location of the two or more purchases of the two or more digital receipts; and an output device for displaying the organized two or more digital receipts (see at least paragraph [0021] “in that logic 151 may refer to previously stored identifiers to identify a merchant, and therefore, may have the information to determine a transaction category. Such a category may also be determined by extracting an item description or other information from the transaction record, such as attributes added to the transaction record by logic 110, logic 131, or manually by a user of mobile device 101. These attributes may include, among other attributes, a date and/or time of the transaction, a location, payment information (including which bank account or credit card was used), user-defined categories (leisure, travel, charity, etc.), etc). 
The applied prior art reference Daly does not appear to explicitly disclose wherein, each of the displayed digital receipts includes date, time, merchant name, and transaction type, and the transaction type comprises whether the transaction is paid by a credit card or cash; and wherein when a user searches receipts for a merchandise type wherein the transaction information includes a merchandise type and a transaction type that indicates whether the purchase is paid by credit card or cash, the output screen is configured to display the search result that comprises purchases of the merchandise type. 
However, White discloses a system and method for selective omission of transaction data in a digital receipt, wherein, each of the displayed digital receipts includes date, time, merchant name, and transaction type, and the transaction type comprises whether the transaction is paid by a credit card or cash; and wherein when a user searches receipts for a merchandise type wherein the transaction information includes a merchandise type and a transaction type that indicates whether the purchase is paid by credit card or cash, the output screen is configured to display the search result that comprises purchases of the merchandise type (see at least column 12, lines 1-22 to White “the digital receipt 160 may include the name of the merchant, retailer, store, or type of business and/or the like 162 (collectively "store") and the time and date 164. The digital receipt 160 may include a header that identifies itself, here "Purchase Transaction Record." Store particulars 166 may also be included such as store number, street address (i.e. location), telephone and facsimile numbers. A product and/or service area 170 is provided that details the type of product, item or service (collectively `item") purchased (either by full item name or by a truncated item name), the quantity of each item purchased, the unit price of the item, total cost of each quantity of item(s), the universal product code (UPC) or other identifier for the item, and a total number of items purchased. A costing area 172 includes the total cost of all items, a tax paid/data area 176, and a total customer cost. The receipt 160 further contains a payment area 174 that includes the mode or method of payment used by the consumer (i.e. cash, check, credit card, debit card, etc.). If necessary, an amount tendered area and change due area are also included.”)	It is clear to one of ordinary skill in the art that the reference Daly et al includes within its scope the categorization of a plurality of transaction records within a transaction database and the modification of the reference to further include the teachings of White, wherein the purchase receipt data may be organized and characterized by a plurality of attributes, including payment type, at least as cited above.  The examiner submits that the modification of the reference to include wherein the categorization of data is from a plurality of purchases would have been obvious to one of ordinary skill in the art to implement within the reference with a reasonable expectation of success. The organization of receipt data associated with at least two purchase transactions is therefore found by the examiner to be obvious given the state of the art at the time of filing.
Regarding claim 2, the prior art discloses:
The mobile device of claim 1, wherein the two or more digital receipts are from different retail stores (see at least paragraph [0023] “For instance, a price, a product, an amount of product, a merchant name, etc., may be extracted, enabling subsequent categorization of the transaction record” *The examiner submits that it is clear to one of ordinary skill in the art that the disclosure of the prior art enabling the system and method to categorize transactions based on the merchant denotes that the receipt and categorization of transactions associated with a plurality of merchants and retail locations is implicit within the disclosure of the applied prior art reference although not explicitly recited by the prior art). Regarding claim 3, the prior art discloses:
The mobile device of claim 1, wherein one of the two or more purchases is a cash transaction (see at least paragraph [0023] “In order to record transactions involving traditional forms of payment such as cash, credit cards, and debit cards, where the POS terminal typically generates a paper receipt along with a consumer copy, the contents of the paper receipt may be captured by using a scanner coupled to the mobile device, such as a camera”). Regarding claim 4, the prior art discloses:
The mobile device of claim 1, wherein the two or more digital receipts are stored and organized for retrieval by date, retailer, or location (see at least paragraph [0017] “For instance, an amount and a merchant name may be extracted, enabling subsequent categorization of the transaction record. Other information such as a date, time, location, etc. may be extracted from or appended to the transaction record before the transaction record is categorized and stored”). Regarding claim 5, the prior art discloses:
The mobile device of claim 1, wherein a list of digital receipts is retrieved for display on the output device and wherein the digital receipts are grouped into smaller groups according to the date or time for easy identification (see at least paragraph [0017] “For instance, an amount and a merchant name may be extracted, enabling subsequent categorization of the transaction record. Other information such as a date, time, location, etc. may be extracted from or appended to the transaction record before the transaction record is categorized and stored”). Claims 6-10 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.
Regarding claim 11, the prior art discloses:
A system for handling a digital receipt of a transaction completed by a customer inside a retail store, comprising: one or more transceiver configured to receive registration requests from mobile devices and receive transaction information of a transaction completed by a shopper at a retail store from the point-of-sale system of the retail store (see at least paragraph [0016] “A transaction may be performed between a buyer and a seller, for instance, a consumer and a merchant. The transaction may be performed electronically between a mobile device associated with the user, and a point-of-sale (POS) terminal associated with the merchant. The transaction may be enabled by, for instance, near-field communication (NFC) technology controlled by applications on the mobile device such as a mobile wallet, mobile payment, etc. Such a transaction may generate an electronic transaction record associated with the transaction. The record may include at least a receipt of sale, and may be categorized and stored on a database”); and one or more processors configured to identify a registered mobile device of the shopper for sending a text message to the registered mobile device (see at least paragraph [0037] “The user may be notified that an authenticated entity has provided a new transaction record to be stored in the user's profile (S674). Notification S674 may be in the form of an electronic notification such as an email, text message, etc”), wherein the text message comprises the date, the time, the total amount of the transaction or the name of the retail store (see at least paragraph [0017] “enabling subsequent categorization of the transaction record. Other information such as a date, time, location, etc. may be extracted from or appended to the transaction record before the transaction record is categorized and stored”); wherein said transceivers are configured to send the text message to the registered mobile device and to transmit the transaction information as digital receipts to an application on a mobile device designated by the shopper  for storing on a mobile device (see at least paragraph [0037] “The user may be notified that an authenticated entity has provided a new transaction record to be stored in the user's profile (S674). Notification S674 may be in the form of an electronic notification such as an email, text message, etc”). 
card was used), user-defined categories (leisure, travel, charity, etc.), etc). 
The applied prior art reference Daly does not appear to explicitly disclose wherein the transaction information includes a merchandise type and a transaction type that indicates whether the transaction is paid by a credit card or cash.  However, White discloses a system and method for selective omission of transaction data in a digital receipt, wherein the transaction information includes a merchandise type and a transaction type that indicates whether the transaction is paid by a credit card or cash (see at least column 12, lines 1-22 to White “the digital receipt 160 may include the name of the merchant, retailer, store, or type of business and/or the like 162 (collectively "store") and the time and date 164. The digital receipt 160 may include a header that identifies itself, here "Purchase Transaction Record." Store particulars 166 may also be included such as store number, street address (i.e. location), telephone and facsimile numbers. A product and/or service area 170 is provided that details the type of product, item or service (collectively `item") purchased (either by full item name or by a truncated item name), the quantity of each item purchased, the unit price of the item, total cost of each quantity of item(s), the universal product code (UPC) or other identifier for the item, and a total number of items purchased. A costing area 172 includes the total cost of all items, a tax paid/data area 176, and a total customer cost. The receipt 160 further contains a payment area 174 that includes the mode or method of payment used by the consumer (i.e. cash, check, credit card, debit card, etc.). If necessary, an amount tendered area and change due area are also included.”) It is clear to one of ordinary skill in the art that the reference Daly et al includes within its scope the categorization of a plurality of transaction records within a transaction database and the modification of the reference to further include the teachings of White, wherein the purchase receipt data may be organized and characterized by a plurality of attributes, including payment type, at least as cited above.  The examiner submits that the modification of the reference to include wherein the categorization of data is from a plurality of purchases would have been obvious to one of ordinary skill in the art to implement within the reference with a reasonable expectation of success. The organization of receipt data associated with at least two purchase transactions is therefore found by the examiner to be obvious given the state of the art at the time of filing.
Regarding claim 12, the prior art discloses:
The system of claim 11, wherein the transaction information comprises the date, the time, the retailer, the location of the retail store, a list of items in the transaction, the purchase price of each item on the list, or the total amount of the transaction (see at least paragraph [0017] “For instance, an amount and a merchant name may be extracted, enabling subsequent categorization of the transaction record. Other information such as a date, time, location, etc. may be extracted from or appended to the transaction record before the transaction record is categorized and stored”). Regarding claim 13, the prior art discloses:
The system of claim 11, wherein the client machine is the registered mobile device (see at least paragraph [0016] “ The transaction may be enabled by, for instance, near-field communication (NFC) technology controlled by applications on the mobile device such as a mobile wallet, mobile payment, etc. Such a transaction may generate an electronic transaction record associated with the transaction. The record may include at least a receipt of sale, and may be categorized and stored on a database”). Regarding claim 14, the prior art discloses:
The system of claim 13, wherein the transaction information is transmitted via wireless transmission to the registered mobile device see at least paragraphs [0022] “Communication among any of mobile device 101, POS terminal 130, and network 140 may be accomplished via wired or wireless technology, such as WiFi, cellular, broadband, etc. Consequently, mobile device 101 and POS terminal 130 may include appropriate transceivers, such as network adapters, subscriber identity modules (SIM), or universal integrated circuit cards (UICC), etc. Further, devices 101 and 130 may have more than one transceiver, capable of communicating over different networks. For example, mobile device 101 may include a cellular transceiver for communicating with network 140, and one or both of a Wi-Fi transceiver and a BLUETOOTH.RTM. transceiver for communicating with POS terminal 130”). Regarding claim 15, the prior art discloses:
The system of claim 14, wherein the transaction information is transmitted via a Near Field Communication card or a Bluetooth device (see at least paragraphs [0022] “Communication among any of mobile device 101, POS terminal 130, and network 140 may be accomplished via wired or wireless technology, such as WiFi, cellular, broadband, etc. Consequently, mobile device 101 and POS terminal 130 may include appropriate transceivers, such as network adapters, subscriber identity modules (SIM), or universal integrated circuit cards (UICC), etc. Further, devices 101 and 130 may have more than one transceiver, capable of communicating over different networks. For example, mobile device 101 may include a cellular transceiver for communicating with network 140, and one or both of a Wi-Fi transceiver and a BLUETOOTH.RTM. transceiver for communicating with POS terminal 130”). Claims 16-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687